  4:18-cr-03058-JMG-CRZ Doc # 110 Filed: 07/01/20 Page 1 of 2 - Page ID # 494



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                       4:18CR3058

       vs.
                                                          ORDER
NELSON NICOLAS NUNEZ-ACOSTA,
and FELIPE GENAO MINAYA,

                      Defendants.


       Defendant Nunez-Acosta has moved to continue his change of plea
hearing, (Filing No. 109), because Defendant's newly appointed counsel needs
additional time to review discovery and confer with the client, this case is over
two years old. Nunez-Acosta’s change of plea hearing was originally set for
December 18, 2019. (Filing No. 84). Setting aside continuances due to the
pandemic, the change of hearing was previously continued three times. While the
court acknowledges that the motion to continue is unopposed and that new
counsel may need time to review the case and confer with the defendant before
the plea hearing, the court also has a duty to progress criminal cases to a timely
resolution.


       Accordingly,

       IT IS ORDERED:


       1)     Defendant Nunez-Acosta’s motion to continue, (Filing No. 109), is
granted, and the change of plea hearing is continued to July 29, 2020 at 10:00
a.m.
  4:18-cr-03058-JMG-CRZ Doc # 110 Filed: 07/01/20 Page 2 of 2 - Page ID # 495



      2)     As to both defendants, the trial of this case is set to commence
before the Honorable John M. Gerrard, Chief United States District Judge, in
Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
August 24, 2020, or as soon thereafter as the case may be called, for a duration
of four (4) trial days. Jury selection will be held at commencement of trial.


      3)     As to both defendants, the time between today’s date and August
24, 2020, shall be deemed excludable time in any computation of time under the
requirements of the Speedy Trial Act, because additional time is needed to
adequately prepare this case for trial and failing to grant additional time might
result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing
to timely object to this order as provided under this court’s local rules will be
deemed a waiver of any right to later claim the time should not have been
excluded under the Speedy Trial Act.


      4)     No further continuances will be granted in this case absent a
very substantial showing of good cause.



      Dated this 1st day of July, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
